                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
 ______________________________________________________________________________

WILLIAM T. ANTEPENKO, JR.,

                         Plaintiff,
      v.                                          Case No. 17-cv-1211

DR. DOMROIS,

                        Defendant.
______________________________________________________________________________

   ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                    (DKT. NO. 25) AND DISMISSING CASE
 ______________________________________________________________________________

      The plaintiff, who is representing himself, filed this lawsuit under 42 U.S.C.

§1983, alleging that the defendants violated his constitutional rights. Dkt. No. 1.

On October 26, 2017, the court issued a screening order, allowing the plaintiff to

proceed on an Eighth Amendment deliberate indifference claim, that defendant

Dr. Mark Domrois failed to address the plaintiff’s repeated complaints that his

dentures did not fit and caused him pain. Dkt. No. 9. The court dismissed the

remaining defendants. Id. On June 8, 2018, the defendant filed his motion for

summary judgment. Dkt. No. 25. That motion is fully briefed and ready for the

court’s decision. The court will grant the defendant’s motion.

I.    RELEVANT FACTS

      The court takes the relevant facts primarily from Defendant’s Amended

Proposed Findings of Fact, dkt. no. 32, and from the plaintiff’s sworn declaration,

dkt. no. 37. The court takes additional facts from the plaintiff’s sworn complaint.

Dkt. No. 1. See Ford v. Wilson, 90 F.3d 245, 246-247 (7th Cir. 1996) (instructing
                                         1
district courts to construe a sworn complaint as an affidavit at the summary

judgment stage).

      A.    Parties

      Plaintiff William T. Antepenko, Jr. was an inmate at Oshkosh Correctional

Institution during the events described in the complaint. Dkt. No. 32 at ¶1.

Defendant Dr. Mark Domrois is a licensed dentist in the state of Wisconsin and

has been since 1986. Id. at ¶2. The defendant works as a dentist at Oshkosh,

providing dental services to approximately 2,050 inmates. Id. at ¶¶3, 10.

Between 2015 and 2017, the defendant was the only full-time dentist at Oshkosh,

but there was a part-time dentist on staff. Id. at ¶9.

      B.    Treating the Plaintiff’s Dental Issues

      When he arrived at Oshkosh on September 8, 2015, the plaintiff filled out a

“Dental Services Request” form (“DSR”) complaining of mouth pain and an ill-

fitting denture. Dkt. No. 37 at ¶5. The plaintiff did not visit the defendant for

dental services until November 5, 2015, and then only after filing a second DSR a

couple days before. Id.; Dkt. No. 32 at ¶16. During this exam, the plaintiff

complained that his current upper denture, which Affordable Dentures in Green

Bay, Wisconsin provided to the plaintiff prior to incarceration, was temporary and

too loose-fitting. Dkt. No. 37 at ¶5; Dkt. No. 32 at ¶17. The defendant replaced

the upper denture liner, gave the plaintiff a tube of denture adhesive, scheduled

him for a dental cleaning and placed him on the waiting list for a new denture.

Dkt. No. 32 at ¶¶19-20. The plaintiff and the defendant dispute the length of the

wait for new dentures. Dkt. No. 32 at ¶20; Dkt. No. 37 at ¶8. The plaintiff insists
                                        2
the defendant informed him that it would take a year; the defendant asserts that

he informed the plaintiff that it would take four months. Id.

      The defendant next saw the plaintiff on January 4, 2016 when the

temporary upper denture cracked. Dkt. No. 32 at ¶23. The defendant offered to

send the cracked denture to an outside lab for repair, but the plaintiff informed

the defendant that he did not want the denture sent out because he needed it.

Id., ¶24. The defendant repaired the cracked denture so that it was usable while

waiting for a replacement. Id. at ¶27.

      A few weeks later, the defendant saw the plaintiff again to start the process

of getting a new upper denture made. Id. at ¶28. The defendant took a set of

primary dental impressions so that the outside lab could customize an

impression tray. Id. at ¶¶29-31. The defendant used that impression tray to

generate impressions that ultimately resulted in a wax model of the new denture

(the “wax try-in”) for the defendant to try before finalizing the order. Id. The

defendant made the final impressions using the tray on January 26, id. at ¶ 33,

and met with the plaintiff a few weeks later to take jaw measurements and match

teeth color, id. at ¶34.

      On February 22, the defendant met with the plaintiff to place the wax try-

in. Id. at ¶35. The plaintiff asserts that while he informed the defendant at this

appointment that he liked the shape and color of the teeth, he still found the

denture ill-fitting and uncomfortable. Dkt. No. 37 at ¶9; Dkt. No. 32 at ¶35. The

defendant states that he then worked with the plaintiff to adjust the upper

denture. Dkt. No. 32 at ¶¶ 38-39. The defendant says that he informed the
                                        3
plaintiff that his maxillary ridge was “not ideal” and that his palate was flat,

which would cause issues holding the upper denture in place. Id. The defendant

relates that he also informed the plaintiff that denture adhesive would probably

be necessary to hold the denture in place. Id. at ¶42. After this appointment, the

defendant sent the wax try-ins back to the lab so that it could complete the

actual dentures. Id.

      A little more than a week later, on March 2, the defendant met with the

plaintiff to provide him with his new dentures. Id. at ¶43. The plaintiff alleges that

the upper denture was way too big, causing his upper lip to protrude and give the

appearance of “bucked-teeth.” Dkt. No. 37 at ¶9. The defendant told the plaintiff

that the fit may get better as he wore the denture. Dkt. No. 32 at ¶43. The

defendant also followed up with the plaintiff the next day regarding the fit. Id. at

¶46. The plaintiff states that he further complained of pain, discomfort and

trouble eating. Dkt. No. 37 at ¶¶9, 11-12. The defendant asserts that he then

thinned out the denture for the plaintiff’s comfort. Dkt. No. 32 at ¶¶47-48.

      The next day, the plaintiff went back to the defendant to address the fit of

the upper denture. Id. at ¶50. The defendant indicates that he informed the

plaintiff that he could make adjustments, but that they would cause the denture

to have a looser fit, and the plaintiff would have to use dental adhesive. Id. at

¶¶50-53. The defendant made the adjustments. Id.

      The plaintiff returned three days later, again complaining of soreness from

the upper denture. Id. at ¶54. The defendant made further adjustments and says

that he informed the plaintiff that if it still was not better, the defendant would
                                            4
provide the plaintiff with a soft liner. Id. at ¶¶55-60. The plaintiff came back the

next day, and the defendant installed a soft liner. Id. at ¶61.

      The plaintiff returned a few days later, on March 11, requesting that his

upper denture have a similar shape to the old temporary denture from Affordable

Dentures. Id. at ¶63; Dkt. No. 37 at ¶9. The defendant called the lab to determine

how to accomplish this request, and the lab recommended that new wax try-ins

be made to attempt to reset the upper denture. Dkt. No. 32 at ¶¶ 66-67. The

defendant had the plaintiff come back eleven days later to fit him with the new

try-ins. Id. at ¶68. The plaintiff told the defendant that the position of the teeth in

the wax try-in was uncomfortable, so the defendant adjusted the teeth several

times in attempt to address the plaintiff’s concerns. Id. at ¶¶69-71. Ultimately,

the defendant was unsuccessful in making satisfactory adjustments, so he sent

out for another wax try-in, this time with smaller anterior teeth. Id. at ¶72.

      The plaintiff met with the defendant on May 12 to try the new wax try-in,

but the plaintiff noted that the shape of the try-in was not like his old temporary

dentures from Affordable Dentures. Id. at ¶75. The defendant sent the wax try-ins

back to the lab, and says that he instructed the lab to model the shape after the

old temporary dentures. Id. at ¶76. Because of a mix-up in the lab, the new wax

try-ins did not come in until July 5, and they came only after the defendant

followed up with the lab twice. Id. at ¶¶76-79. The defendant informed the

plaintiff of this delay. Id. at ¶80.

      In the interim, the defendant saw the plaintiff on June 30 because the

plaintiff’s upper denture cracked in half. Id. at ¶81. The defendant repaired the
                                          5
denture, cleaned it and gave the plaintiff two tubes of dental adhesive. Id. at ¶82.

When the wax try-in finally came in, the defendant explains that he immediately

noticed it was not made according to his specifications, so he sent it back with a

request for the lab to call him. Id. at ¶¶ 84-85. The defendant says that when he

saw the plaintiff again on July 13, he told the plaintiff that he wanted to start

over with impressions for a new upper denture. Id. at ¶88. Two days later, the

defendant started the process over, making new impressions. Id. at ¶89. On July

21, the defendant took final impressions to get new wax try-ins made. Id. at ¶91.

The defendant indicates that when the wax try-ins came in on August 19, the

plaintiff accepted them. Id. at ¶93. In contrast, the plaintiff asserts that he

expressed his concerns and was ignored. Dkt. No. 1 at 5.

      When the second set of completed dentures arrived on September 8, 2016,

the defendant fitted them on the plaintiff. Dkt. No. 32 at ¶97. The plaintiff saw

the defendant four days later, again seeking adjustments for comfort. Id. at ¶98.

The defendant asserts that he informed plaintiff that he could make the

adjustments, but that they would cause the dentures to loosen, and the plaintiff

would have to use dental adhesive. Id. at ¶99. The plaintiff went back to the

defendant on September 16, September 26, October 12 and October 17 for more

adjustments, all of which the defendant made. Id. at ¶¶101-111. The plaintiff did

not see the defendant for denture discomfort issues again until February 6, 2017,

when the defendant made additional adjustments. Id. at ¶112. A few weeks after

that, the plaintiff requested a new upper denture liner, which the defendant


                                          6
provided. Id. at ¶115. The plaintiff was back five days later for new tissue

conditioner on the upper denture. Id. at ¶119.

        The plaintiff did not return to see defendant until May 22, 2017, again

requesting a new liner for the upper denture, which the defendant provided. Id. at

¶121. A little more than a week later, the plaintiff requested a prescription for

Fixodent because he could not afford to buy it at Oshkosh’s canteen. Id. at ¶122.

The plaintiff also informed the defendant that if he could not get a prescription for

Fixodent, then he wanted a new upper denture made. Id. The defendant told the

plaintiff that, per protocol, the plaintiff needed to buy his own dental adhesive

from the canteen. Id. at ¶¶123-130. The defendant also declined to get a new

denture made because the denture the plaintiff had served its purpose. Id. The

defendant has not seen the plaintiff for dental services since denying his May

2017 request. Id. at ¶125.

        The plaintiff filed this lawsuit on September 7, 2017, and says that he no

longer asks for dental services because he filed the lawsuit. Dkt. No. 37 at ¶24.

He says that he makes do with dental adhesive purchased in the canteen, but

that he has still has sore spots and still has trouble eating, especially certain

foods. Id. at ¶¶25, 28. He alleges that because the defendant improperly fitted

him twice for dentures, he should have been sent to an off-site dentist. Dkt. No. 1

at 5.




                                          7
II.   DISCUSSION

      A.     Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);

Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir. 2011). “Material

facts” are those under the applicable substantive law that “might affect the

outcome of the suit.” Anderson, 477 U.S. at 248. A dispute over a “material fact”

is “genuine” if “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information,
      affidavits or declarations, stipulations (including those made for
      purposes of the motion only), admissions, interrogatory answers, or
      other materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).


                                           8
      B.    The Court’s Analysis

      The Eighth Amendment, made applicable to the States by the Fourteenth

Amendment, prohibits the “unnecessary and wanton infliction of pain.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976). Where prison officials act with “deliberate

indifference to serious medical needs of prisoners,” their actions constitute an

“unnecessary and wanton infliction of pain” in violation of the Eighth

Amendment. Id. To determine whether a prison official’s actions violate the Eighth

Amendment, the court considers two questions: (1) “whether a plaintiff suffered

from an objectively serious medical condition,” and (2) whether the official “was

deliberately indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 728

(7th Cir. 2016).

            1.     Objectively Serious Medical Condition

      An objectively serious medical condition is “one that has been diagnosed by

a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” King v.

Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012) (internal citations omitted).

       “Dental care is one of the most important medical needs of inmates.” Hoeft

v. Menos, 347 Fed. Appx. 225, 227 (7th Cir. 2009). Dental conditions where there

is pain, disfigurement, an inability to eat and/or risk of infection may be

objectively serious. See id. In the past ten years, the Seventh Circuit has

considered a number of dental cases and has held the following to be objectively

serious dental conditions: untreated cavities and tooth loss causing such pain

that the inmate couldn’t properly chew his food (id.); an improperly performed
                                        9
tooth extraction that caused a sinus perforation preventing the inmate from

closing his mouth and causing infection (McGowan v. Hulick, 612 F.3d 636, 638

(7th Cir. 2010)); a thirty-month delay in treating twelve cavities, which caused

extensive pain (Smego v. Mitchell, 723 F.3d 752 756-57 (7th Cir. 2013)); and a

tooth abscess (Dobbey v. Mitchell-Lawshea, 806 F.3d 938 940-41 (7th Cir. 2015)).

      The court concludes that the plaintiff’s ill-fitting dentures constitute an

objectively serious medical need. The plaintiff alleges that his dentures cause

pain and soreness, distort his appearance and cause trouble eating. Dkt. No. 37

at ¶¶9, 11-12, 25, 28. This is enough for a reasonable jury to conclude that ill-

fitting dentures are a serious medical condition. The problem of ill-fitting

dentures clearly needs treatment, because failure to treat the condition causes

needless pain and suffering and impacts the plaintiff’s ability to eat.

            2.     Deliberate Indifference

      The court finds, however, that a reasonable jury could not find that the

defendant acted with deliberate indifference toward the plaintiff’s serious medical

condition. The court must consider the prison official’s subjective state of mind

when determining whether the official acted with deliberate indifference. See

Petties, 836 F.3d at 728. To succeed in proving that an official acted with

deliberate indifference, “a plaintiff must provide evidence that an official actually

knew of and disregarded a substantial risk of harm.” Id. (emphasis in original).

The plaintiff also “must show more than mere evidence of malpractice.” Id. The

plaintiff must show that the official’s choices “were so ‘significant a departure

from accepted professional standards or practices’ that it is questionable whether
                                       10
they actually exercised professional judgment.” Stallings v. Liping Zhang, 607

Fed. Appx. 591, 593 (7th Cir. 2015) (quoting Pyles v. Fahim, 771 F.3d 403, 409

(7th Cir. 2014)). The fact that a plaintiff disagrees with a doctor’s medical

judgment or course of treatment is not enough to defeat a motion for summary

judgment. Id.

      The record demonstrates that the defendant acted within acceptable

professional standards or practices, even considering the facts in the light most

favorable to the plaintiff. The plaintiff disagrees with the defendant’s course of

action regarding the dentures and argues that the level of care the defendant

provided was not to his satisfaction. This does not constitute deliberate

indifference. In Brady v. Aldrige, 493 Fed. Appx. 790, 791 (7th Cir. 2012), the

plaintiff alleged deliberate indifference when the defendant dentist extracted his

tooth without the benefit of a thorough exam or x-rays. Id. The Seventh Circuit

held that the plaintiff’s allegations “reflect[ed] merely a disagreement with [the

defendant’s] professional judgment and did not state a claim for deliberate

indifference.” Id. at 791-92. In other words, while the plaintiff in Brady felt that

the defendant could have done more, the fact that the defendant did not do more

was not deliberate indifference. Id.

      In fact, the record here shows the opposite of deliberate indifference. The

defendant met with the plaintiff thirty-two separate times in an eighteen-month

span to address plaintiff’s dissatisfaction with his dentures. Dkt. No. 26 at 21.

The defendant provided the plaintiff with two separate sets of dentures, making

countless adjustments and providing the plaintiff with liners and dental adhesive
                                      11
as needed. Id. at 21-22. It appears that the plaintiff’s maxillary ridge and flat

palate make it difficult to fit him with dentures that do not require adhesive, dkt.

no. 32 at ¶¶38-39, but the record shows that the defendant tried to find solutions

to those problems—he sent out for several wax try-ins, thinned the dentures,

repaired the dentures, and even restarted the whole process. Id. at ¶¶35-42, 47-

48, 54-61, 66-72, 88-89. The record also indicates that the defendant was

proactive in trying to address the plaintiff’s needs, including noticing when the

lab had erred, and following up with the lab when there were delays. Id. at ¶¶76-

85.

       The plaintiff says that he continues to be uncomfortable, to find it difficult

to eat and to have deformed facial features. But he admits that he has not sought

any further help from a dentist since he filed this lawsuit in the fall of 2017. He

does not explain why the fact that he filed the lawsuit prevents him from

returning for more help. And while the plaintiff may be correct that all of the

defendant’s efforts did not fully resolve the problem, he has not demonstrated

that the care the defendant provided him was so lacking that it is questionable

whether the defendant even exercised professional judgment. No reasonable jury

could find that the defendant acted with deliberate indifference in treating the

plaintiff.

       The plaintiff also complains that defendant should have sent him to an

outside dentist, and that the failure to do so demonstrates the defendant’s

deliberate indifference to his medical needs. Dkt. No. 1 at 5. The plaintiff

highlights the lab’s mistakes and argues that those mistakes are evidence of the
                                       12
defendant’s incompetence, justifying the plaintiff’s need to be seen by an outside

dentist. Id. This is another version of the plaintiff’s disagreement with the

defendant’s chosen course of treatment, not a demonstration of deliberate

indifference. A defendant “is not required to authorize a visit to a specialist in

order to render constitutionally acceptable medical care.” Pyles, 771 F.3d at 411.

Sending a prisoner to a specialist “involves the exercise of medical discretion,”

and to prove deliberate indifference, the failure to send a plaintiff to a specialist

must be “blatantly inappropriate.” Id. The defendant, as a dentist, is a specialist

in his own right, and, as discussed above, nothing about his treatment was

blatantly inappropriate. As to the issues with the lab, the record shows that the

defendant tried to address those issues; at least once, he contacted the lab to try

to correct the problem before the plaintiff even had tried the dentures.

       Because no reasonable jury could find that the defendant was deliberately

indifferent to the plaintiff’s serious medical need, the court will grant summary

judgment in favor of the defendant.

             3.    Qualified Immunity

       The defendant also argued that he was entitled to qualified immunity.

Because the court grants summary judgment on the merits, the court does not

need to address the qualified immunity argument.

III.   CONCLUSION

       The court GRANTS the defendant’s motion for summary judgment (Dkt. No.

25).

       The court DISMISSES this case and will enter judgment accordingly.
                                      13
      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment. See

Federal Rule of Appellate Procedure 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect for

not being able to meet the 30-day deadline. See Federal Rule of Appellate

Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend

its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from

judgment under Federal Rule of Civil Procedure 60(b). Any motion under Federal

Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of

judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the entry

of the judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 20th day of November, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge

                                         14
